Citation Nr: 0027030	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  96-06 853	)	DATE
	)
	)




THE ISSUE

Eligibility for payment of attorney fees.





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel




FINDINGS OF FACT

1.  The veteran served on active duty from November 1984 to 
November 1988. 

2.  This case has been placed on the docket of the Board of 
Veterans' Appeals as a matter of original jurisdiction to 
decide the question of eligibility for payment of attorney 
fees.

3.  On August 14, 2000, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision which held that 
the Board of Veterans' Appeals (Board) did not have original 
jurisdiction to decide eligibility for direct payment of a 
withheld contingency fee under 38 U.S.C.A. § 5904(d).  
Scates v. Gober, No. 97-875 (U. S. Vet. App. Aug. 14, 2000) 
(en banc).  


CONCLUSION OF LAW

The Board has no jurisdiction to adjudicate the merits of 
this matter.  38 U.S.C.A. § 7104(a) (West Supp. 2000); Scates 
v. Gober, No. 97-875 (U. S. Vet. App. Aug. 14, 2000) (en 
banc).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This matter relating to attorney fees was before the Board 
following proceedings at the VA Regional Office (RO) relating 
to a claim by the veteran for VA benefits.  

The Court issued a recent decision which held that the Board 
did not have original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).  The Court held that all issues involving 
entitlement or eligibility for attorney fees under direct-
payment contingency-fee agreements, as contrasted with the 
issues involving reasonableness and excessiveness, must first 
be addressed by the RO in accordance with normal adjudication 
procedures and cannot be the subject of sua sponte or other 
original (on motion) Board review.  Scates v. Gober, No. 97-
875 (U. S. Vet. App. Aug. 14, 2000) (en banc).  

Thus, this case must be dismissed for lack of jurisdiction.  
See 38 U.S.C.A. § 7104(a) (West Supp. 2000).  In reaching 
this determination, the Board intimates no opinion as to the 
merits of this matter.  


ORDER

This matter regarding eligibility for direct payment of 
attorney fees is dismissed. 




		
	G. H. Shufelt
Veterans Law Judge,
 Board of Veterans' Appeals


 



